United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-222
Issued: August 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 4, 2010 appellant filed a timely appeal of an October 6, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the nonmerit decision. Because more than 180 days have elapsed between the
most recent OWCP merit decision dated July 3, 2002 and the filing of this appeal, the Board
lacks jurisdiction to review the merits of the case.2
ISSUE
The issue is whether OWCP properly found that appellant’s request for reconsideration
was untimely filed and failed to demonstrate clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. On December 14, 1995 the Board
granted appellant’s request to dismiss his appeal.3 The Board issued an order on April 27, 1998
remanding the case for completion of the case record.4 On April 19, 2004 the Board affirmed a
September 10, 2003 decision which denied appellant’s request for a merit review,5 and on
November 4, 2005 the Board affirmed OWCP’s January 3, 2005 decision which denied
appellant’s request for a merit review on the grounds that it was untimely filed and failed to
establish clear evidence of error. Again on March 11, 2008 the Board affirmed OWCP’s
March 7, 2007 decision denying appellant’s request for a merit review on the grounds that it was
untimely filed and failed to establish clear evidence of error.6 The facts of this case are set forth
in the Board’s prior decisions and are hereby incorporated by reference.7
Subsequent to the Board’s decision, appellant submitted letters dated May 14 and
August 28, 2008 to OWCP requesting that it issue a decision on his request for reconsideration
“dated on or about [August 2005],” contending that he had submitted evidence showing that his
(Form CA-1) had been maliciously and intentionally altered. In response to these letters, OWCP
on October 9, 2008 informed appellant that it was unclear as to what decision he wanted
reconsidered and that the record contained no request for reconsideration in August 2005.
In response to OWCP’s letter, appellant, in an October 18, 2008 letter, contended tht
OWCP had not issued a decision on his August 26, 2006 reconsideration request and requested
that a decision be issued. He submitted copies of his Form CA-1, the employing establishment’s
controversion in support of his contention that his Form CA-1 had been altered and his
August 26, 2006 letter. OWCP subsequently received an April 20, 2008 report by Dr. John P.
Masciale, a Board-certified orthopedic surgeon, indicating that appellant continued to suffer
from the symptomatology of a September 28, 1994 injury involving cervical and upper and
lower back sprains.
On February 13, 2009 appellant requested reconsideration reiterating his contention that
his original Form CA-1 had been altered without his consent.
In an August 28, 2009 letter, appellant requested reconsideration. He contended that
OWCP failed to issue a decision on his August 28, 2006 reconsideration request.
3

R.G., Docket No. 96-197 (issued December 14, 1995).

4

Id. at Docket No. 97-339 (issued April 27, 1998).

5

Id. at Docket No. 04-422 (issued April 19, 2004).

6

Id. at Docket No. 07-2433 (issued March 11, 2008).

7

On September 28, 1994 appellant, then a 51-year-old aircraft mechanical parts work leader, filed a traumatic
injury claim alleging that he sprained his cervical and lumbar regions when he attempted to control an automated
guided vehicle that rammed against a stationary scooter with a flatbed. By decision dated March 23, 1995, OWCP
denied his claim on the basis that he failed to establish an injury in the performance of duty. By decision dated
July 26, 1995, it denied appellant’s request for modification. OWCP found the medical evidence contained
inconsistencies in the way the injury occurred when compared with the Form CA-1 and the witness report.

2

On December 22, 2009 OWCP requested appellant to identify the date of decision over
which he was requesting reconsideration as there were several decisions in the record.
In an August 12, 2010 letter, appellant again requested OWCP to issue a decision on his
August 28, 2006 reconsideration request.
By decision dated October 6, 2010, OWCP determined that appellant’s request for
reconsideration was untimely and failed to show clear evidence of error on the part of OWCP in
its issuance of the July 3, 2002 merit decision. It noted that the October 6, 2010 decision was in
reference to the August 26, 2006 request for reconsideration and further noted that his
“subsequent letters also reference your August 26, 2006 request for reconsideration.”
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.8 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.9
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that its final merit decision was in error.10 Its
procedures state that it will reopen a claimant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review
shows “clear evidence of error” on the part of the Office.11 In this regard, OWCP will limit its
focus to a review of how the newly submitted evidence bears on the prior evidence of record.12
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.13 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.14 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.15 It is not enough merely to show that the evidence could be construed
8

5 U.S.C. §§ 8101-8193. The Board has found that the imposition of the one-year limitation does not constitute
an abuse of the discretionary authority granted OWCP under section 8128(a) of FECA. See Adell Allen (Melvin L.
Allen), 55 ECAB 390 (2004).
9

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

10

Leon J. Modrowski, 55 ECAB 196 (2004); Thankamma Mathews, 44 ECAB 765 (1993); Jesus D. Sanchez, 41
ECAB 964 (1990).
11

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “OWCP will consider an untimely
application for reconsideration only if the application demonstrates clear evidence of error on the part of [it] in its
most recent merit decision. The application must establish, on its face, that such decision was erroneous.” 20
C.F.R. § 10.607(b).
12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

See Darletha Coleman, 55 ECAB 143 (2003); Dean D. Beets, 43 ECAB 1153 (1992).

14

See Pasquale C. D’Arco, 54 ECAB 560 (2003); Leona N. Travis, 43 ECAB 227 (1991).

15

See Leon J. Modrowski, 55 ECAB 196 (2004); Jesus D. Sanchez supra note 10.

3

so as to produce a contrary conclusion.16 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.17 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.18 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of OWCP
such that it abused its discretion in denying merit review in the face of such evidence.19
ANALYSIS
OWCP found that appellant failed to file a timely application for review. In
implementing the one-year time limitation, its procedures provide that the one-year time
limitation period for requesting reconsideration begins on the date of the original OWCP
decision. However, a right to reconsideration within one year accompanies any subsequent merit
decision on the issues.20 The last merit decision in this case, was OWCP’s July 3, 2002 merit
decision denying appellant’s claim for modification of the denial of his claim on the grounds that
he failed to establish that he sustained an injury in the performance of duty. As appellant’s
August 26, 2006, May 14, August 28 and October 18, 2008, February 13 and August 28, 2009
and August 10, 2010 letters requesting reconsideration were submitted more than one year after
the last merit decision of record, it was untimely. Consequently, he must demonstrate clear
evidence of error on the part of OWCP in denying his claim for compensation.21
The question for determination is whether appellant’s untimely request for
reconsideration demonstrates clear evidence of error on the part of OWCP in its July 3, 2002
merit decision. Appellant’s requests for reconsideration fail to demonstrate clear evidence of
error on the part of OWCP in its July 3, 2002 decision. OWCP denied his claim for neck and
back injuries of September 28, 1994 on the basis that fact of injury was not established due to the
inconsistencies in statements regarding how the injury occurred and the failure by him to submit
any evidence resolving the inconsistencies between the medical evidence, witness statement and
his Form CA-1. In support of his requests for reconsideration, appellant resubmitted his Form
CA-1 and the employing establishment’s controversion. He has not submitted any new evidence
that had not been previously considered on this issue which shows OWCP erred in the previous
decisions. In addition, appellant reiterates arguments made in his prior requests for
reconsideration, which have been considered by both OWCP and the Board. Nothing in his
16

See Leona N. Travis, supra note 14.

17

See Nelson T. Thompson, supra note 12.

18

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

19

See George C. Vernon, 54 ECAB 319 (2003); Gregory Griffin, 41 ECAB 186 (1989), petition for recon.
denied, 41 ECAB 458 (1990).
20

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

21

20 C.F.R. § 10.607(b); Donna M. Campbell, 55 ECAB 241 (2004).

4

August 26, 2006, May 14, August 28 and October 18, 2008, February 13 and August 28, 2009
and August 10, 2010 requests for reconsideration establish that OWCP’s October 6, 2010
decision was erroneous in finding that fact of injury had not been established.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for review on
October 6, 2010. The Board further finds that appellant’s reconsideration requests were
untimely and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 6, 2010 is affirmed.
Issued: August 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

